Financial Data AT&T Inc. Consolidated Statements of Income Dollars in millions except per share amounts Unaudited Three Months Ended Twelve Months Ended 12/31/2009 12/31/2008 % Chg 12/31/2009 12/31/2008 % Chg Operating Revenues Wireless service $ 12,585 $ 11,523 9.2 % $ 48,563 $ 44,249 9.7 % Voice 7,612 8,796 -13.5 % 32,314 37,321 -13.4 % Data 6,473 6,203 4.4 % 25,454 24,373 4.4 % Directory 1,102 1,302 -15.4 % 4,724 5,416 -12.8 % Other 3,086 3,252 -5.1 % 11,963 12,669 -5.6 % Total Operating Revenues 30,858 31,076 -0.7 % 123,018 124,028 -0.8 % Operating Expenses Cost of services and sales (exclusive of depreciation and amortization shown separately below) 12,800 12,642 1.2 % 50,405 49,556 1.7 % Selling, general and administrative 8,182 8,492 -3.7 % 31,407 31,526 -0.4 % Depreciation and amortization 5,015 5,044 -0.6 % 19,714 19,883 -0.8 % Total Operating Expenses 25,997 26,178 -0.7 % 101,526 100,965 0.6 % Operating Income 4,861 4,898 -0.8 % 21,492 23,063 -6.8 % Interest Expense 798 813 -1.8 % 3,379 3,390 -0.3 % Equity in Net Income of Affiliates 185 107 72.9 % 734 819 -10.4 % Other Income (Expense) - Net 109 (425 ) - 152 (328 ) - Income Before Income Taxes 4,357 3,767 15.7 % 18,999 20,164 -5.8 % Income Taxes 1,266 1,290 -1.9 % 6,156 7,036 -12.5 % Net Income 3,091 2,477 24.8 % 12,843 13,128 -2.2 % Less: Net Income Attributable to Noncontrolling Interest (72 ) (73 ) 1.4 % (308 ) (261 ) -18.0 % Net Income Attributable to AT&T $ 3,019 $ 2,404 25.6 % $ 12,535 $ 12,867 -2.6 % Basic Earnings Per Share Attributable to AT&T $ 0.51 $ 0.41 24.4 % $ 2.12 $ 2.17 -2.3 % Weighted Average Common Shares Outstanding (000,000) 5,901 5,893 0.1 % 5,900 5,927 -0.5 % Diluted Earnings Per Share Attributable to AT&T $ 0.51 $ 0.41 24.4 % $ 2.12 $ 2.16 -1.9 % Weighted Average Common Shares Outstanding with Dilution (000,000) 5,927 5,920 0.1 % 5,924 5,958 -0.6 % Financial Data AT&T Inc. Statements of Segment Income Dollars in millions Unaudited Three Months Ended Twelve Months Ended Wireless 12/31/2009 12/31/2008 % Chg 12/31/2009 12/31/2008 % Chg Segment Operating Revenues Service $ 12,607 $ 11,541 9.2 % $ 48,657 $ 44,410 9.6 % Equipment 1,231 1,318 -6.6 % 4,940 4,925 0.3 % Total Segment Operating Revenues 13,838 12,859 7.6 % 53,597 49,335 8.6 % Segment Operating Expenses Operations and support 8,941 8,731 2.4 % 34,561 32,481 6.4 % Depreciation and amortization 1,477 1,443 2.4 % 5,765 5,770 -0.1 % Total Segment Operating Expenses 10,418 10,174 2.4 % 40,326 38,251 5.4 % Segment Operating Income 3,420 2,685 27.4 % 13,271 11,084 19.7 % Equity in Net Income of Affiliates 9 1 - 9 6 50.0 % Segment Income $ 3,429 $ 2,686 27.7 % $ 13,280 $ 11,090 19.7 % Segment Operating Income Margin 24.7 % 20.9 % 24.8 % 22.5 % Wireline Segment Operating Revenues Voice $ 7,793 $ 9,007 -13.5 % $ 33,082 $ 38,198 -13.4 % Data 6,823 6,460 5.6 % 26,723 25,353 5.4 % Other 1,546 1,606 -3.7 % 5,865 6,304 -7.0 % Total Segment Operating Revenues 16,162 17,073 -5.3 % 65,670 69,855 -6.0 % Segment Operating Expenses Operations and support 10,987 11,299 -2.8 % 44,646 45,440 -1.7 % Depreciation and amortization 3,306 3,392 -2.5 % 13,093 13,206 -0.9 % Total Segment Operating Expenses 14,293 14,691 -2.7 % 57,739 58,646 -1.5 % Segment Operating Income 1,869 2,382 -21.5 % 7,931 11,209 -29.2 % Equity in Net Income of Affiliates 1 1 0.0 % 18 19 -5.3 % Segment Income $ 1,870 $ 2,383 -21.5 % $ 7,949 $ 11,228 -29.2 % Segment Operating Income Margin 11.6 % 14.0 % 12.1 % 16.0 % Advertising Solutions Segment Operating Revenues $ 1,129 $ 1,328 -15.0 % $ 4,809 $ 5,502 -12.6 % Segment Operating Expenses Operations and support 701 705 -0.6 % 2,922 2,998 -2.5 % Depreciation and amortization 149 180 -17.2 % 649 789 -17.7 % Total Segment Operating Expenses 850 885 -4.0 % 3,571 3,787 -5.7 % Segment Income $ 279 $ 443 -37.0 % $ 1,238 $ 1,715 -27.8 % Segment Income Margin 24.7 % 33.4 % 25.7 % 31.2 % Other Segment Operating Revenues $ 443 $ 485 -8.7 % $ 1,731 $ 2,042 -15.2 % Segment Operating Expenses 1,150 1,096 4.9 % 2,678 2,986 -10.3 % Segment Operating Income (Loss) (707 ) (611 ) -15.7 % (947 ) (944 ) -0.3 % Equity in Net Income of Affiliates 175 105 66.7 % 706 794 -11.1 % Segment Income(Loss) $ (532 ) $ (506 ) -5.1 % $ (241 ) $ (150 ) -60.7 % Financial Data AT&T Inc. Consolidated Balance Sheets Dollars in millions except per share amounts 12/31/09 12/31/08 Unaudited Assets Current Assets Cash and cash equivalents $ 3,802 $ 1,792 Accounts receivable - net of allowances for doubtful accountsof $1,205 and $1,270 14,978 16,047 Prepaid expenses 1,572 1,538 Deferred income taxes 1,274 1,014 Other current assets 2,708 2,165 Total current assets 24,334 22,556 Property, Plant and Equipment - Net 100,093 99,088 Goodwill 73,259 71,829 Licenses 48,759 47,306 Customer Lists and Relationships - Net 7,420 10,582 Other Intangible Assets - Net 5,644 5,824 Investments in Equity Affiliates 2,921 2,332 Other Assets 6,322 5,728 Total Assets $ 268,752 $ 265,245 Liabilities and Stockholders' Equity Current Liabilities Debt maturing within one year $ 7,361 $ 14,119 Accounts payable and accrued liabilities 20,999 20,032 Advanced billing and customer deposits 4,170 3,849 Accrued taxes 1,696 1,874 Dividends payable 2,479 2,416 Total current liabilities 36,705 42,290 Long-Term Debt 64,720 60,872 Deferred Credits and Other Noncurrent Liabilities Deferred income taxes 23,803 19,196 Postemployment benefit obligation 27,849 31,930 Other noncurrent liabilities 13,350 14,207 Total deferred credits and other noncurrent liabilities 65,002 65,333 Stockholders' Equity Common shares issued ($1 par value) 6,495 6,495 Additional paid-in-capital 91,707 91,728 Retained earnings 39,366 36,591 Treasury shares (at cost) (21,260 ) (21,410 ) Accumulated other comprehensive loss (14,408 ) (17,057 ) Noncontrolling interest 425 403 Total stockholders' equity 102,325 96,750 Total Liabilities and Stockholders' Equity $ 268,752 $ 265,245 Financial Data AT&T Inc. Consolidated Statements of Cash Flows Dollars in millions, increase (decrease) in cash and cash equivalents unaudited 2009 2008 2007 Operating Activities Net income $ 12,843 $ 13,128 $ 12,147 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 19,714 19,883 21,577 Undistributed earnings from investments in equity affiliates (419 ) (654 ) (297 ) Provision for uncollectible accounts 1,763 1,796 1,617 Deferred income tax expense (benefit) 2,104 5,889 (240 ) Net (gain) loss from impairment and sale of investments - 517 (11 ) Gain on license exchange - - (409 ) Changes in operating assets and liabilities: Accounts receivable (454 ) (1,421 ) (1,491 ) Other current assets (355 ) 827 (1,020 ) Accounts payable and accrued liabilities 2,372 (5,563 ) 672 Share-based payment excess tax benefit - (15 ) (173 ) Net income attributable to noncontrolling interest (308 ) (261 ) (196 ) Other - net (2,815 ) (470 ) 2,066 Total adjustments 21,602 20,528 22,095 Net Cash Provided by Operating Activities 34,445 33,656 34,242 Investing Activities Construction and capital expenditures Capital expenditures (16,595 ) (19,676 ) (17,717 ) Interest during construction (740 ) (659 ) (171 ) Acquisitions, net of cash acquired (983 ) (10,972 ) (2,873 ) Dispositions 287 1,615 1,594 Sales of securities, net of investments 55 68 455 Sale of other investments - 436 - Other 51 45 36 Net Cash Used in Investing Activities (17,925 ) (29,143 ) (18,676 ) Financing Activities Net change in short-term borrowings with original maturities of three months or less (3,910 ) 2,017 (3,411 ) Issuance of long-term debt 8,161 12,416 11,367 Repayment of long-term debt (8,654 ) (4,010 ) (6,772 ) Purchase of treasury shares - (6,077 ) (10,390 ) Issuance of treasury shares 28 319 1,986 Dividends paid (9,670 ) (9,507 ) (8,743 ) Share-based payment excess tax benefit - 15 173 Other (465 ) 136 (224 ) Net Cash Used in Financing Activities (14,510 ) (4,691 ) (16,014 ) Net increase (decrease) in cash and cash equivalents 2,010 (178 ) (448 ) Cash and cash equivalents beginning of year 1,792 1,970 2,418 Cash and Cash Equivalents End of Period $ 3,802 $ 1,792 $ 1,970 Financial Data AT&T Inc. Supplementary Operating and Financial Data Dollars in millions except per share amounts Unaudited Three Months Ended Twelve Months Ended 12/31/2009 12/31/2008 % Chg 12/31/2009 12/31/2008 % Chg Wireless Wireless Customers (000) 85,120 77,009 10.5 % Net Customer Additions (000) 2,661 2,095 27.0 % 7,278 6,699 8.6 % M&A Activity, Partitioned Customers and Other Adjs. (000)1 863 43 833 258 Postpaid Customers (000) 65,146 60,098 8.4 % Net Postpaid Customer Additions (000) 910 1,342 -32.2 % 4,323 4,634 -6.7 % Postpaid Churn 1.19 % 1.20 % -1 BP 1.16 % 1.19 % -3 BP Licensed POPs (000,000) 306 304 0.7 % In-Region Wireline 2 Total Consumer Revenue Connections (000) Retail Consumer Voice Connections 3 24,562 27,479 -10.6 % Retail Consumer Additional Voice Connections 3 2,770 3,359 -17.5 % Consumer Wired Broadband Connections 4 13,717 12,970 5.8 % Video Connections: 5 Satellite Connections 2,174 2,190 -0.7 % U-verse Video Connections 2,064 1,045 97.5 % Total Consumer Revenue Connections (000) 45,287 47,043 -3.7 % Net Consumer Revenue Connection Changes (000) (372 ) (504 ) 26.2 % (1,756 ) (2,395 ) 26.7 % Broadband and Video Total Broadband Connections (000) 6 17,254 16,265 6.1 % Net Broadband Connection Changes (000) 6 171 300 -43.0 % 989 1,463 -32.4 % Total Video Connections (000) 5 4,239 3,235 31.0 % Net Video Connection Changes (000) 5 227 272 -16.5 % 1,004 888 13.1 % AT&T Inc. Construction and capital expenditures Capital expenditures $ 5,529 $ 5,288 4.6 % $ 16,595 $ 19,676 -15.7 % Interest during construction $ 187 $ 204 -8.3 % $ 740 $ 659 12.3 % Dividends Declared per Share $ 0.4200 $ 0.4100 2.4 % $ 1.6500 $ 1.6100 2.5 % End of Period Common Shares Outstanding (000,000) 5,902 5,893 0.2 % Debt Ratio 7,8 41.3 % 43.7 % -240 BP Total Employees 282,720 302,660 -6.6 % 1 4Q09 M&A Activity reflects the acquisition of Centennial Communications, which was completed in November 2009. 2 In-region wireline represents access lines served by AT&T's incumbent local exchange companies. 3 Includes consumer U-verse Voice over IP connections. 4 Consumer Wired Broadband Connections include DSL lines, U-verse High Speed Internet access and satellite broadband. 5 Video connections include sales under agency agreements with EchoStar and DirecTV customers and U-verse connections. 6 Total broadband connections include DSL lines, U-verse High Speed Internet access, satellite broadband and 3G LaptopConnect cards. 7 Total long-term debt plus debt maturing within one year divided by total debt plus total stockholders' equity. 8 Prior year amounts restated to conform to current period reporting methodology. Note: For the end of year 2009, total switched access lines were 49,392, retail business switched access lines totaled 20,106 and wholesale and coin switched access lines totaled Financial Data AT&T Inc. Non-GAAP Financial Reconciliations Free Cash Flow AT&T Inc. Dollars in Millions Unaudited December 31, 2009 Three Months Ended Twelve Months Ended Net cash provided by operating activities $ 8,964 $34,445 Less: Construction and capital expenditures (5,715) (17,335) Free Cash Flow $ 3,249 $17,110 Free cash flow is defined as cash from operations minus capital expenditures. We believe these metrics provide useful information to our investors because management regularly reviews free cash flow as an important indicator of how much cash is generated by normal business operations, including capital expenditures, and makes decisions based on it. Management also views free cash flow as a measure of cash available to pay debt and return cash to shareowners. Financial Data AT&T Inc. Non-GAAP Wireless Reconciliation Wireless Segment OIBDA AT&T Inc. Dollars in millions Unaudited Three Months Ended 12/31/2008 3/31/2009 6/30/2009 9/30/2009 12/31/2009 Service Revenues $ 11,541 $ 11,668 $ 11,983 $ 12,399 $ 12,607 Equipment Revenues 1,318 1,192 1,262 1,255 1,231 Total Operating Revenues 12,859 12,860 13,245 13,654 13,838 Operating Expenses Operations and support 8,731 8,085 8,658 8,877 8,941 Depreciation and amortization 1,443 1,434 1,436 1,418 1,477 Total Operating Expenses 10,174 9,519 10,094 10,295 10,418 Operating Income 2,685 3,341 3,151 3,359 3,420 Plus: Depreciation and amortization 1,443 1,434 1,436 1,418 1,477 OIBDA 4,128 4,775 4,587 4,777 4,897 OIBDA as a % of Service Revenue 35.8 % 40.9 % 38.3 % 38.5 % 38.8 % OIBDA is defined as operating income (loss) before depreciation and amortization. OIBDA differs from segment operating income (loss), as calculated in accordance with generally accepted accounting principles (GAAP), in that it excludes depreciation and amortization. OIBDA does not give effect to cash used for debt service requirements and thus does not reflect available funds for distributions, reinvestment or other discretionary uses. OIBDA is not presented as an alternative measure of operating results or cash flows from operations, as determined in accordance with GAAP. Our calculation of OIBDA, as presented, may differ from similarly titled measures reported by other companies.
